--------------------------------------------------------------------------------

Exhibit 10.1
 
ESSEX PROPERTY TRUST, INC.
 
Amended and Restated 2004 Non-Employee Director Equity Award Program
 
May 1, 2011
 
The undersigned, Michael T. Dance, hereby certifies that:
 
1.             He is the duly elected and acting Executive Vice President, Chief
Financial Officer and Assistant Secretary of Essex Property Trust, Inc., a
Maryland corporation (the “Company”).
 
2.             Effective May 1, 2011, the Company’s Amended and Restated 2004
Non-Employee Director Equity Award Program is amended in its entirety to read in
full as follows:
 
Article I
 
ESTABLISHMENT AND PURPOSE OF THE PROGRAM
 
1.01
Establishment of Program

 
The Amended and Restated 2004 Non-Employee Director Equity Award Program (the
“Program”) is adopted pursuant to the Essex Property Trust, Inc. 2004 Stock
Incentive Plan (the “Plan”), and, in addition to the terms and conditions set
forth below, is subject to the provisions of the Plan.
 
1.02
Purpose of Program

 
The purpose of the Program is to enhance the ability of the Company to attract
and retain directors who are not Employees (“Non-Employee Directors”) through a
program of automatic equity awards.
 
1.03
Effective Date of the Program

 
The Program as originally adopted was effective upon approval of the Plan by the
stockholders of the Company, and has remained effective as amended since that
approval.  This amendment and restatement of the Program is effective as of May
1, 2011.  Awards made under the Program will be governed by the respective terms
of the Program and related Award Agreements that applied on the respective grant
dates of the awards, and the provisions of this amendment and restatement shall
not affect Awards made prior to May 1, 2011.
 
Article II
 
DEFINITIONS
 
Capitalized terms in this Program, unless otherwise defined herein, have the
meanings given to them in the Plan.
 
2.01
Date of Grant and Number of Shares

 
(a)           Initial Grant.  A one-time Non-Qualified Stock Option to purchase
shares of Common Stock shall be granted (the “Initial Grant”) to each
Non-Employee Director upon the date each such Non-Employee Director first
becomes a Non-Employee Director (whether by appointment by the Board of
Directors or election by stockholders).  The Initial Grant shall have a dollar
value equal to $80,000 on the grant date, and the number of shares underlying
the Initial Grant shall equal $80,000 divided by the Black-Scholes value per
share (based on grant date share price, volatility, dividend, risk free rate and
term variables) or similar methodology used to determine compensation expense in
the Company’s financial statements.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Annual Grants. In addition, immediately following each annual
meeting of the Company’s stockholders and on that meeting date, each
Non-Employee Director who continues as a Non-Employee Director following such
annual meeting shall be granted an equity award having a dollar value equal to
$50,000 on the grant date (a “Subsequent Grant”).  Each such Subsequent Grant
shall be made on the date of the annual stockholders’ meeting in question.
 
(1)           Each Non-Employee Director may elect to receive the Subsequent
Grant in the form of a Non-Qualified Stock Option or Restricted Stock Units,
under the form of Award Agreement respectively attached to this Program.  The
Non-Employee Director must make the foregoing election by or immediately after
the end of the annual meeting to which the Subsequent Grant relates, in an
election form and under related procedures as may from time to time be
communicated to the Non-Employee Director prior to the annual meeting.  If an
election is not timely made for any reason, the Non-Employee Director shall be
deemed without further action to have elected a Non-Qualified Stock Option.
 
(2)           If the Subsequent Grant is a Non-Qualified Stock Option, it shall
have a dollar value equal to $50,000 on the grant date, and the number of shares
underlying the Subsequent Grant shall equal $50,000 divided by the Black-Scholes
value per share (based on grant date share price, volatility, dividend, risk
free rate and term variables) or similar methodology used to determine
compensation expense in the Company’s financial statements.
 
(3)           If the Subsequent Grant is in the form of Restricted Stock Units,
the number of shares underlying that Award will be equal to $50,000, divided by
the Fair Market Value per Share of the Common Stock on the grant date.
 
2.02
Vesting

 
Each Initial Grant under the Program will vest and become exercisable as to
one-third (1/3) of the shares of Common Stock subject to the Option on each
yearly anniversary of the grant date, such that the Option will be fully
exercisable three (3) years after the grant date.  Each Subsequent Grant,
whether an Option or Restricted Stock Units, will fully vest on the first
anniversary of the grant date, subject to the Non-Employee Director’s Continuous
Service as a member of the Board through such date.  Unless the Committee
determines otherwise, if the Non-Employee Director terminates Continuous Service
as a member of the Board for any reason prior to the vesting of the Initial
Grant or the Subsequent Grant, the vesting of such Awards shall cease effective
as of such termination, the unvested portion of the Awards shall be forfeited
immediately upon such termination of Continuous Service as a member of the Board
and the Non-Employee Director shall have no further rights with respect thereto.
 
2.03
Restricted Stock Unit Settlement Date

 
Each Restricted Stock Unit granted under the Program shall be settled, as soon
as reasonably practicable, and in any case within 30 days, following the vesting
date.
 
2.04
Exercise Price of Options

 
The exercise price per Share of Common Stock of each Option granted under the
Program shall be one hundred percent (100%) of the Fair Market Value per Share
on the date of grant.
 
 
2

--------------------------------------------------------------------------------

 
 
2.05
Term of Options

 
The term of each Option granted under the Program shall be 10 years from the
date of grant of the Option.
 
2.06
Corporate Transaction/Change in Control

 
Each Award under the Program shall be subject to the provisions of Section 11 of
the Plan relating to the effect on Awards of a Corporate Transaction or Change
in Control.
 
2.07
Capitalization Adjustments

 
The number of Shares subject to the Awards granted under the Program and the
exercise price of Options granted under the Plan shall be subject to the
adjustment provision of Section 10 of the Plan.
 
2.08
Written Grant Agreement; Authority

 
The grant of Awards under the Program shall be made solely by and subject to the
terms set forth in a written agreement in a form to be approved by the Committee
and duly executed by the Non-Employee Director and an officer of the Company
designated for such purpose by the Committee from time to time.  The officer(s)
so designated by the Committee shall be authorized to take all actions and
execute all documents as necessary or desirable to implement the provisions of
the Program, without further action or authorization from the Committee.
 
2.09
Program Subject to Amendment, Modification and Termination

 
This Program may be amended, modified or terminated by the Committee in the
future at its sole discretion.  No Non-Employee Director shall have any rights
hereunder unless and until an Award is actually granted.  Without limiting the
generality of the foregoing, the Committee hereby expressly reserves the
authority to terminate this Program during any year up and until the election or
appointment of members of the Board.
 
2.10
Code Section 409A

 
It is intended that Awards granted under the Program will be exempt from Code
Section 409A.  In furtherance of this intent, the provisions of this Program
will be interpreted, operated, and administered in a manner consistent with
these intentions.  Notwithstanding anything to the contrary in the Program and
without limiting this Section 3.10, in the event that the Committee determines
that any payment under the Program may be subject to Section 409A of the Code,
the Committee may adopt such amendments to Program or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, in each case, without the consent of the
Non-Employee Director, that the Committee determines are reasonable, necessary
or appropriate to comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.  In that light, the Company makes no
representation or covenant to ensure that the payments under the Program are
exempt from or compliant with Section 409A of the Code and will have no
liability to a Non-Employee Director or any other party if a payment under the
Program that is intended to be exempt from, or compliant with,
 
 
3

--------------------------------------------------------------------------------

 
 
Section 409A of the Code is not so exempt or compliant or for any action taken
by the Committee with respect thereto.
 
[Remainder of Page Intentionally Left Blank]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS HEREOF, the undersigned has set his hand hereunto as of the date
first written above.
 
 
/S/ Michael T. Dance       Name:  Michael T. Dance     Title: Executive Vice
President, Chief Financial Officer and Assistant Secretary  

                                
 
5

--------------------------------------------------------------------------------

 





ESSEX PROPERTY TRUST, INC. 2004 STOCK INCENTIVE PLAN
 
AMENDED AND RESTATED 2004 NON-EMPLOYEE DIRECTOR EQUITY AWARD PROGRAM
 
NOTICE OF NON-QUALIFIED STOCK OPTION AWARD
 
Grantee’s Name and Address:
 
             

 
You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Essex Property Trust, Inc. 2004 Stock Incentive Plan (the
“Plan”), and the Essex Property Trust, Inc. Amended and Restated 2004
Non-Employee Director Equity Award Program (the “Program”), as amended from time
to time, and the Non-Qualified Stock Option Award Agreement (the “Option
Agreement”) attached hereto, as follows. Unless otherwise defined herein, the
terms defined in the Plan and the Program shall have the same defined meanings
in this Notice.
 
Award Number:
 
           
Date of Award:
              Vesting Commencement Date:              
Exercise Price per Share:
  $          
Total Number of Shares Subject to the Option (the “Shares”):
              Total Exercise Price:   $             Type of Option:  
Non-Qualified Stock Option        
Expiration Date:
              Post-Termination Exercise Period:   Three (3) Months

 
Vesting Schedule:
 
Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan, the Program and the Option Agreement, the Option may be
exercised, in whole or in part, in accordance with the following schedule:
 
100% of the Shares subject to the Option shall vest on the first anniversary of
the Vesting Commencement Date.
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, the Program and the Option Agreement.
 

 
Essex Property Trust, Inc.,
a Maryland corporation
     
 
By:
          Title        

 
THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER).
 
The Grantee acknowledges receipt of a copy of the Plan, the Program and the
Option Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Option subject to all of the terms
and provisions hereof and thereof. The Grantee has reviewed this Notice, the
Plan, the Program and the Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Notice, and
fully understands all provisions of this Notice, the Plan, the Program and the
Option Agreement. The Grantee hereby agrees that all questions of interpretation
and administration relating to this Notice, the Plan, the Program and the Option
Agreement shall be resolved by the Administrator in accordance with Section 13
of the Option Agreement. The Grantee further agrees to the venue selection and
waiver of a jury trial in accordance with Section 14 of the Option Agreement.
The Grantee further agrees to notify the Company upon any change in the
residence address indicated in this Notice.
 
Dated:  
 
Signed: 
       
Grantee

 
 
2

--------------------------------------------------------------------------------

 
                                                                              
Award Number: _________
 
ESSEX PROPERTY TRUST, INC. 2004 STOCK INCENTIVE PLAN
 
AMENDED AND RESTATED 2004 NON-EMPLOYEE DIRECTOR EQUITY AWARD PROGRAM
 
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
 
1.           Grant of Option. Essex Property Trust, Inc., a Maryland corporation
(the “Company”), hereby grants to the Grantee (the “Grantee”) named in the
Notice of Non-Qualified Stock Option Award (the “Notice”), an option (the
“Option”) to purchase the Total Number of Shares of Common Stock subject to the
Option (the “Shares”) set forth in the Notice, at the Exercise Price per Share
set forth in the Notice (the “Exercise Price”) subject to the terms and
provisions of the Notice, this Non-Qualified Stock Option Award Agreement (the
“Option Agreement”), the Company’s 2004 Stock Incentive Plan (the “Plan”), and
the Company’s Amended and Restated 2004 Non-Employee Director Equity Award
Program (the “Program”), as amended from time to time, which are incorporated
herein by reference. Unless otherwise defined herein, the terms defined in the
Plan and the Program shall have the same defined meanings in this Option
Agreement.
 
                              The Option is intended to qualify as a
Non-Qualified Stock Option and not as an Incentive Stock Option as defined in
Section 422 of the Code.
 
2.           Exercise of Option.
 
  (a)           Right to Exercise. The Option shall be exercisable during its
term in accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan, the Program and this Option Agreement. The
Option shall be subject to the provisions of Section 11 of the Plan relating to
the exercisability or termination of the Option in the event of a Corporate
Transaction or a Change in Control. The Grantee shall be subject to reasonable
limitations on the number of requested exercises during any monthly or weekly
period as determined by the Administrator. In no event shall the Company issue
fractional Shares.
 
  (b)           Method of Exercise. The Option shall be exercisable only by
delivery of an Exercise Notice (a form of which is attached as Exhibit A) or by
such other procedure as specified from time to time by the Administrator which
shall state the election to exercise the Option, the whole number of Shares in
respect of which the Option is being exercised, and such other provisions as may
be required by the Administrator. The exercise notice shall be delivered in
person, by certified mail, or by such other method (including electronic
transmission) as determined from time to time by the Administrator to the
Company accompanied by payment of the Exercise Price. The Option shall be deemed
to be exercised upon receipt by the Company of such notice accompanied by the
Exercise Price, which, to the extent selected, shall be deemed to be satisfied
by use of the broker-dealer sale and remittance procedure to pay the Exercise
Price provided in Section 4(d), below.
 
  (c)           Taxes. No Shares will be delivered to the Grantee or other
person pursuant to the exercise of the Option until the Grantee or other person
has made arrangements acceptable to the Administrator for the satisfaction of
applicable income tax and employment tax withholding obligations, including,
without limitation, obligations incident to the receipt of Shares. Upon exercise
of the Option, the Company or the Grantee’s employer may offset or withhold
(from any amount owed by the Company or the Grantee’s employer to the Grantee)
or collect from the Grantee or other person an amount sufficient to satisfy such
tax withholding obligations.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Restrictions on Exercise. The Option may not be exercised if the
issuance of the Shares subject to the Option upon such exercise would constitute
a violation of any Applicable Laws.
 
4.           Method of Payment. Payment of the Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Grantee;
provided, however, that such exercise method does not then violate any
Applicable Law:
 
  (a)           cash;
 
  (b)           check;
 
  (c)           surrender of Shares or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require which have a
Fair Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised,
provided, however, that Shares acquired under the Plan or any other equity
compensation plan or agreement of the Company must have been held by the Grantee
for a period of more than six (6) months (and not used for another option
exercise by attestation during such period); or
 
  (d)           payment through a broker-dealer sale and remittance procedure
pursuant to which the Grantee (i) shall provide written instructions to a
Company-designated brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company sufficient funds to cover the
aggregate exercise price payable for the purchased Shares and (ii) shall provide
written directives to the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction.
 
5.           Termination or Change of Continuous Service. In the event the
Grantee’s Continuous Service terminates, the Grantee may, but only during the
Post-Termination Exercise Period, exercise the portion of the Option that was
vested at the date of such termination (the “Termination Date”). In no event,
however, shall the Option be exercised later than the Expiration Date set forth
in the Notice. In the event of the Grantee’s change in status from Employee,
Director or Consultant to any other status of Employee, Director or Consultant,
the Option shall remain in effect and vesting of the Option shall continue only
to the extent determined by the Administrator as of such change in status.
Except as provided in Sections 6 and 7 below, to the extent that the Option was
unvested on the Termination Date, or if the Grantee does not exercise the vested
portion of the Option within the Post-Termination Exercise Period, the Option
shall terminate.
 
6.           Disability of Grantee. In the event the Grantee’s Continuous
Service terminates as a result of his or her Disability, the Grantee may, but
only within twelve (12) months from the Termination Date (and in no event later
than the Expiration Date), exercise the portion of the Option that was vested on
the Termination Date. To the extent that the Option was unvested on the
Termination Date, or if the Grantee does not exercise the vested portion of the
Option within the time specified herein, the Option shall terminate.
 
7.           Death of Grantee. In the event of the termination of the Grantee’s
Continuous Service as a result of his or her death, or in the event of the
Grantee’s death during the Post-Termination Exercise Period or during the twelve
(12) month period following the Grantee’s termination of Continuous Service as a
result of his or her Disability, the person who acquired the right to exercise
the Option pursuant to Section 8 may exercise the portion of the Option that was
vested at the date of termination within twelve (12) months from the date of
death (but in no event later than the Expiration Date). To the extent that the
Option was unvested on the date of death, or if the vested portion of the Option
is not exercised within the time specified herein, the Option shall terminate.
 
 
2

--------------------------------------------------------------------------------

 
 
8.           Transferability of Option. The Option may not be transferred in any
manner other than by will or by the laws of descent and distribution, provided,
however, that the Option may be transferred during the lifetime of the Grantee
to the extent and in the manner authorized by the Administrator. Notwithstanding
the foregoing, the Grantee may designate one or more beneficiaries of the
Grantee’s Option in the event of the Grantee’s death on a beneficiary
designation form provided by the Administrator. Following the death of the
Grantee, the Option, to the extent provided in Section 7, may be exercised (a)
by the person or persons designated under the deceased Grantee’s beneficiary
designation or (b) in the absence of an effectively designated beneficiary, by
the Grantee’s legal representative or by any person empowered to do so under the
deceased Grantee’s will or under the then applicable laws of descent and
distribution. The terms of the Option shall be binding upon the executors,
administrators, heirs, successors and transferees of the Grantee.
 
9.           Term of Option. The Option must be exercised no later than the
Expiration Date set forth in the Notice or such earlier date as otherwise
provided herein. After the Expiration Date or such earlier date, the Option
shall be of no further force or effect and may not be exercised.
 
10.         Tax Consequences. Set forth below is a brief summary as of the date
of this Option Agreement of some of the federal tax consequences of exercise of
the Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE GRANTEE
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE
SHARES.
 
  (a)           Exercise of Non-Qualified Stock Option. On exercise of a Non-
Qualified Stock Option, the Grantee will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the Fair Market Value of the Shares on the date of exercise over the
Exercise Price. If the Grantee is an Employee or a former Employee, the Company
will be required to withhold from the Grantee’s compensation or collect from the
Grantee and pay to the applicable taxing authorities an amount in cash equal to
a percentage of this compensation income at the time of exercise, and may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise.
 
  (b)           Disposition of Shares. In the case of a Non-Qualified Stock
Option, if Shares are held for more than one year, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
income tax purposes.
 
11.         Entire Agreement: Governing Law. The Notice, the Plan, the Program
and this Option Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Grantee with respect to the
subject matter hereof, and may not be modified adversely to the Grantee’s
interest except by means of a writing signed by the Company and the Grantee.
Nothing in the Notice, the Plan, the Program and this Option Agreement (except
as expressly provided therein) is intended to confer any rights or remedies on
any persons other than the parties. The Notice, the Plan, the Program and this
Option Agreement are to be construed in accordance with and governed by the
internal laws of the State of California without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of California to the rights and duties of
the parties. Should any provision of the Notice, the Plan, the Program or this
Option Agreement be determined to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and shall remain enforceable.
 
 
3

--------------------------------------------------------------------------------

 
 
12.          Headings. The captions used in the Notice and this Option Agreement
are inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation.
 
13.         Administration and Interpretation. Any question or dispute regarding
the administration or interpretation of the Notice, the Plan, the Program or
this Option Agreement shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
 
14.         Venue and Waiver of Jury Trial. The Company, the Grantee, and the
Grantee’s assignees pursuant to Section 8 (the “parties”) agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan, the
Program or this Option Agreement shall be brought in the United States District
Court for the Northern District of California (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a California state
court in the County of Santa Clara) and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the laying of venue for
any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 14
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.
 
15.         Notices. Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other part.
 
END OF AGREEMENT


 
4

--------------------------------------------------------------------------------

 

ESSEX PROPERTY TRUST, INC. 2004 STOCK INCENTIVE PLAN
 
EXERCISE NOTICE
 
 
Essex Property Trust, Inc.
925 East Meadow Drive
Palo Alto, California 94303
 
Attention:  Secretary
 
1.           Exercise of Option. Effective as of today, ______________, ___ the
undersigned (the “Grantee”) hereby elects to exercise the Grantee’s option to
purchase ___________ shares of the Common Stock (the “Shares”) of Essex Property
Trust, Inc. (the “Company”) under and pursuant to the Company’s 2004 Stock
Incentive Plan, the Company’s 2004 Amended and Restated Non-Employee Director
Equity Award Program (the “Program”), as amended from time to time, and the
Non-Qualified Stock Option Award Agreement (the “Option Agreement”) and Notice
of Non-Qualified Stock Option Award (the “Notice”) dated ______________,
________. Unless otherwise defined herein, the terms defined in the Plan and the
Program shall have the same defined meanings in this Exercise Notice.
 
2.           Representations of the Grantee. The Grantee acknowledges that the
Grantee has received, read and understood the Notice, the Plan, the Program and
the Option Agreement and agrees to abide by and be bound by their terms and
conditions.
 
3.           Rights as Stockholder. Until the stock certificate evidencing such
Shares is issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
shall issue (or cause to be issued) such stock certificate promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in Section 10 of the Plan.
 
4.           Delivery of Payment. The Grantee herewith delivers to the Company
the full Exercise Price for the Shares, which, to the extent selected, shall be
deemed to be satisfied by use of the broker-dealer sale and remittance procedure
to pay the Exercise Price provided in Section 4(d) of the Option Agreement.
 
5.           Tax Consultation. The Grantee understands that the Grantee may
suffer adverse tax consequences as a result of the Grantee’s purchase or
disposition of the Shares. The Grantee represents that the Grantee has consulted
with any tax consultants the Grantee deems advisable in connection with the
purchase or disposition of the Shares and that the Grantee is not relying on the
Company for any tax advice
 
6.           Taxes. The Grantee agrees to satisfy all applicable federal, state
and local income and employment tax withholding obligations and herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations.
 
7.           Successors and Assigns. The Company may assign any of its rights
under this Exercise Notice to single or multiple assignees, and this agreement
shall inure to the benefit of the successors and assigns of the Company. This
Exercise Notice shall be binding upon the Grantee and his or her heirs,
executors, administrators, successors and assigns.
 
 
1

--------------------------------------------------------------------------------

 
 
8.           Headings. The captions used in this Exercise Notice are inserted
for convenience and shall not be deemed a part of this agreement for
construction or interpretation.
 
9.           Administration and Interpretation. The Grantee hereby agrees that
any question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
 
10.           Governing Law; Severability. This Exercise Notice is to be
construed in accordance with and governed by the internal laws of the State of
California without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of California to the rights and duties of the parties. Should any
provision of this Exercise Notice be determined by a court of law to be illegal
or unenforceable, such provision shall be enforced to the fullest extent allowed
by law and the other provisions shall nevertheless remain effective and shall
remain enforceable.
 
11.           Notices. Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.
 
12.           Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this agreement.
 
13.           Entire Agreement. The Notice, the Plan, the Program, and the
Option Agreement are incorporated herein by reference, and together with this
Exercise Notice constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Program, the Option Agreement and this Exercise Notice (except as
expressly provided therein) is intended to confer any rights or remedies on any
persons other than the parties.
 

Submitted by:   Accepted by:             GRANTEE:   ESSEX PROPERTY TRUST, INC.  
       
 
 
By:
                  Title:              
Address:
  Address:                   925 EAST MEADOW DRIVE       PALO ALTO,
CALIFORNIA  94303  

 
 
2

--------------------------------------------------------------------------------

 
 
ESSEX PROPERTY TRUST, INC. 2004 STOCK INCENTIVE PLAN
 
AMENDED AND RESTATED
2004 NON-EMPLOYEE DIRECTOR EQUITY AWARD PROGRAM
 
NOTICE OF RESTRICTED STOCK UNIT AWARD
 
 
Grantee’s Name and Address:
 
                         

 
Essex Property Trust, Inc., a Maryland corporation (the “Company”), pursuant to
its Amended and Restated 2004 Non-Employee Director Equity Award Program, as
amended from time to time (the “Director Program”) and its 2004 Stock Incentive
Plan, as amended from time to time (the “Plan”), hereby grants to the individual
listed below (the “Grantee”) an Award for the number of restricted stock units
set forth below (the “Restricted Stock Units” or “RSUs”).  This Award of
Restricted Stock Units is subject to all of the terms and conditions as set
forth in this Notice of Restricted Stock Unit Award (the “Notice”), in the
Restricted Stock Unit Agreement that is attached hereto (the “RSU Agreement”),
the Director Program and the Plan, each of which is incorporated herein by
reference.  Unless otherwise defined herein, the terms defined in the Director
Program shall have the same defined meanings in this Notice and the RSU
Agreement.
 
Award Number:
 
       
Date of Award:
          Total Number of RSUs:           
Vesting Schedule:
 
This Award of RSUs shall vest in full on the first anniversary of the date of
grant that is set forth in the terms of the Director Program (the “Date of
Award”).  Subject to the Grantee’s Continuous Service and other limitation set
forth in this Notice, the Plan, the Director Program and the RSU Agreement,
these RSUs shall vest in accordance with the vesting schedule set forth in the
foregoing sentence.

 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Restricted Stock Unit Award is to be governed by the terms and
conditions of this Notice, the Plan, the Director Program and the RSU Agreement.
 

 
Essex Property Trust, Inc.,
a Maryland corporation
     
 
By:
          Title:        

 
 
1

--------------------------------------------------------------------------------

 
 
THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE RESTRICTED STOCK UNITS SHALL VEST,
IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING GRANTED THE RSU OR RECEIVING SHARES HEREUNDER).
 
THE GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN, DIRECTOR PROGRAM AND THE
RSU AGREEMENT, AND REPRESENTS THAT HE OR SHE IS FAMILIAR WITH THE TERMS AND
PROVISIONS THEREOF, AND HEREBY ACCEPTS THE RESTRICTED STOCK UNITS SUBJECT TO ALL
OF THE TERMS AND PROVISIONS HEREOF AND THEREOF.  THE GRANTEE HAS REVIEWED THIS
NOTICE, THE PLAN, THE DIRECTOR PROGRAM AND THE RSU AGREEMENT IN THEIR ENTIRETY,
HAS HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO EXECUTING THIS
NOTICE, AND FULLY UNDERSTANDS ALL PROVISIONS OF THIS NOTICE, THE PLAN, DIRECTOR
PROGRAM AND THE RSU AGREEMENT. THE GRANTEE HEREBY AGREES THAT ALL QUESTIONS OF
INTERPRETATION AND ADMINISTRATION RELATING TO THIS NOTICE, THE PLAN, THE
DIRECTOR PROGRAM AND THE RSU AGREEMENT SHALL BE RESOLVED BY THE ADMINISTRATOR IN
ACCORDANCE WITH SECTION 12 OF THE RSU AGREEMENT.  THE GRANTEE FURTHER AGREES TO
THE VENUE SELECTION AND WAIVER OF A JURY TRIAL IN ACCORDANCE WITH SECTION 14 OF
THE RSU AGREEMENT.  THE GRANTEE FURTHER AGREES TO NOTIFY THE COMPANY UPON ANY
CHANGE IN THE RESIDENCE ADDRESS INDICATED IN THIS NOTICE.
 
 

Dated:   
Signed : 
 

                                                            
 
2

--------------------------------------------------------------------------------

 
 
Award Number: ______
ESSEX PROPERTY TRUST, INC. 2004 STOCK INCENTIVE PLAN
 
AMENDED AND RESTATED
2004 NON-EMPLOYEE DIRECTOR EQUITY AWARD PROGRAM
 
RESTRICTED STOCK UNIT AGREEMENT
 
1.           Award of Restricted Stock Units.
 
  (a)           Award.  In consideration of the Grantee’s agreement to provide
services as a Director of Essex Property Trust, Inc., a Maryland corporation
(the “Company”), and for other good and valuable consideration, the Company
hereby grants as of the Date of Award set forth in the Notice of Restricted
Stock Unit Award (the “Notice”) to the Grantee named in the Notice (the
“Grantee”) an Award with respect to the number of Restricted Stock Units set
forth in the Notice (the “RSUs”), subject to the terms and provisions of the
Notice, this Restricted Stock Unit Agreement (this “Agreement”), the Company’s
2004 Stock Incentive Plan, as amended from time to time (the “Plan”) and the
Company’s Amended and Restated 2004 Non-Employee Director Equity Award Program,
as amended from time to time (the “Director Program”).  Each RSU represents the
right to receive one share of Common Stock of the Company (a “Share”) on the
date the RSUs vest and the restrictions applicable to the RSUs lapse.  Unless
and until the RSUs are vested in the manner set forth in Section 2 hereof, the
Grantee shall have no right to settlement of any such RSUs. Prior to settlement
of any vested RSUs, such RSUs represent an unsecured obligation of the Company,
payable (if at all) from the general assets of the Company.
 
  (b)           Definitions.  All capitalized terms used in this Agreement
without definition shall have the meanings ascribed in the Director Program and
the Notice.
 
  (c)           Incorporation of Terms of Director Program and Plan.  The Award
of RSUs is subject to the terms and conditions of the Director Program and the
Plan, each of which is incorporated herein by reference.  In the event of any
inconsistency between the Director Program, Plan and this Agreement, the terms
of the Plan shall control.
 
2.           Vesting and Forfeiture.
 
  (a)           Forfeiture. Any RSUs which are not vested as of the date the
Grantee ceases to be Director shall thereupon be forfeited immediately and
without any further action by the Company; provided, however, that in the event
of the Grantee’s change in status from Director to any other status of Employee
or Consultant, the Award shall remain in effect and vesting of the RSUs shall
continue only to the extent determined by the Administrator as of such change in
status.  The date of ceasing to be Director shall not be extended to include any
notice of termination or similar period and shall be considered ceased on the
last active day of service for the purposes of the Plan.
 
  (b)           Vesting. Subject to Section 2(a) hereof, the RSUs shall vest in
accordance with the vesting schedule set forth on the Notice, provided the
Grantee remains in Continuous Service during the entire period commencing on the
Date of Award set forth in the Notice and ending on the applicable vesting date.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Settlement.
 
  (a)           Time and Form of Payment.  Subject to the terms of the Director
Program, Plan and this Agreement, any RSUs that vest and become nonforfeitable
shall be settled in whole Shares, which shall be issued in book-entry form,
registered in the Grantee’s name.  Such payment shall be made as soon as
practicable, but no later than 30 days, following the date of vesting.  The
value of any fractional RSUs shall be paid in cash at the time the Shares are
delivered in settlement of the RSUs.
 
  (b)           Conditions to Settlement of RSUs.  Notwithstanding any other
provision of this Agreement (including without limitation Section 2(b)):
 
  (i)           No certificates representing Shares shall be delivered to the
Grantee or his or her legal representative unless and until the Grantee or his
or her legal representative shall have satisfied all applicable tax withholding
obligations, if any.
 
  (ii)           The Company shall not be required to issue or deliver any
certificate or certificates for any Shares prior to the fulfillment of all of
the following conditions:  (A) the admission of the Shares to listing on all
stock exchanges on which such Shares are then listed, (B) the completion of any
registration or other qualification of the Shares under any state or federal law
or under rulings or regulations of the U.S. Securities and Exchange Commission
or other governmental regulatory body, which the Administrator shall, in its
sole and absolute discretion, deem necessary and advisable, or if the offering
of the Shares is not so registered, a determination by the Company that the
issuance of the Shares would be exempt from any such registration or
qualification requirements (C) the obtaining of any approval or other clearance
from any state or federal governmental agency that the Administrator shall, in
its absolute discretion, determine to be necessary or advisable and (D) the
lapse of any such reasonable period of time following the date the RSUs vest as
the Administrator may from time to time establish for reasons of administrative
convenience.
 
4.           Tax Obligations.  The Grantee is advised to review with his or her
own tax advisors the Federal, state, local and, if applicable, non-U.S. tax
consequences of the transactions contemplated by the Award of RSUs.  The Grantee
is relying solely on such advisors and is not relying in any part on any
statement or representation of the Company or any of its agents.  Neither the
Company nor any Related Entity shall be responsible for withholding any income
tax, social security, unemployment, disability insurance or other tax
obligations that become legally due by the Grantee in connection with any aspect
of the RSUs, including the award of the RSUs, vesting or settlement of the RSUs,
or sale of the underlying Shares (“Tax Obligations”).  The Grantee is solely
responsible for timely reporting all income derived from the RSUs on the
Grantee’s personal tax return and paying all Tax Obligations, and shall
indemnify the Company and hold it harmless from and against all claims, damages,
losses and expenses, including reasonable fees and expenses of attorneys,
relating to any obligation imposed by law on the Company or any Related Entity
to pay any Tax Obligations.  The Grantee further acknowledges that the Company
(1) makes no representations or undertakings regarding the treatment of any Tax
Obligations in connection with any aspect of the RSUs, including, but not
limited to, the grant, vesting or settlement of the RSUs, the issuance of Shares
upon settlement of the RSUs, the subsequent sale of Shares acquired pursuant to
such issuance and the receipt of any dividends and/or any dividend equivalents;
and (2) does not commit to and is under no obligation to structure the terms of
the Award or any aspect of the RSUs to reduce or eliminate the Grantee’s
liability for Tax Obligations or achieve any particular tax result.
 
5.           Transferability of RSUs.  The RSUs or the interests or rights
therein may not be transferred in any manner other than by will or by the laws
of descent and distribution, provided, however, that the RSUs may be transferred
during the lifetime of the Grantee to the extent and in the manner authorized by
the Administrator, and in any event, in accordance with Applicable Law.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Rights as Stockholder.  Neither the Grantee nor any person claiming
under or through the Grantee shall have any of the rights or privileges of a
stockholder of the Company in respect of any Shares issuable hereunder unless
and until certificates representing such Shares (which may be in uncertificated
form) will have been issued and recorded on the books and records of the Company
or its transfer agents or registrars, and delivered to the Grantee (including
through electronic delivery to a brokerage account).   After such issuance,
recordation and delivery, the Grantee shall have all the rights of a stockholder
of the Company, including with respect to the right to vote the Shares and the
right to receive any cash or share dividends or other distributions paid to or
made with respect to the Shares.
 
7.           Restrictions on Resale. The Grantee hereby agrees not to sell any
Shares at a time when Applicable Laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale.  This restriction will apply
as long as the Grantee’s Continuous Service continues and for such period of
time after the termination of the Grantee’s Continuous Service as the Company
may specify.
 
8.           Adjustments.  The number of RSUs awarded pursuant to this Agreement
is subject to adjustment as provided in Article 10 of the Plan.  The Grantee
shall be notified of such adjustment and such adjustment shall be binding upon
the Company and the Grantee.
 
9.           NO GUARANTEE OF CONTINUED SERVICE. THE GRANTEE HEREBY ACKNOWLEDGES
AND AGREES THAT THE VESTING OF RSUs PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING TO PROVIDE SERVICE AS A DIRECTOR (SUBJECT TO THE
PROVISIONS OF SECTION 2(a) HEREOF) AT THE WILL OF THE COMPANY (AND NOT THROUGH
THE ACT OF BEING ENGAGED BY THE COMPANY TO PROVIDE SERVICES, BEING AWARDED RSUs,
OR RECEIVING SHARES HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH THE GRANTEE’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE, AND IN ACCORDANCE WITH APPLICABLE LOCAL LAW.
 
10.           Entire Agreement: Governing Law.  The Notice, the Plan, the
Director Program and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Grantee
with respect to the subject matter hereof, and may not be modified adversely to
the Grantee’s interest except by means of a writing signed by the Company and
the Grantee.  Nothing in the Notice, the Plan, the Director Program and this
Agreement (except as expressly provided therein) is intended to confer any
rights or remedies on any persons other than the parties.  The Notice, the Plan,
the Director Program and this Agreement are to be construed in accordance with
and governed by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties.
 
11.           Conformity to Securities Laws.  The Grantee acknowledges that the
Plan, the Director Program and this Agreement are intended to conform to the
extent necessary with all provisions of the Securities Act of 1933, as amended,
and the Exchange Act, and any and all regulations and rules promulgated
thereunder by the U.S. Securities and Exchange Commission, including, without
limitation, Rule 16b-3 under the Exchange Act.  Notwithstanding anything herein
to the contrary, the Plan and the Director Program shall be administered, and
the RSUs are granted, only in such a manner as to conform to such laws, rules
and regulations.  To the extent permitted by applicable law, the Plan, the
Director Program and this Agreement shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.
 
 
3

--------------------------------------------------------------------------------

 
 
12.           Administration and Interpretation.  The Award of RSUs, the vesting
of RSUs and the issuance of Shares upon vesting are subject to, and shall be
administered in accordance with, the provisions of the Director Program and the
Plan, as the same may be amended from time to time.  Any question or dispute
regarding the administration or interpretation of the Notice, the Plan, the
Director Program or this Agreement shall be submitted by the Grantee or by the
Company to the Administrator. The resolution of such question or dispute by the
Administrator shall be final and binding on all persons.
 
13.           Headings. The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the Award of RSUs for
construction or interpretation.
 
14.           Venue and Waiver of Jury Trial. The Company, the Grantee, and the
Grantee’s assignees (the “parties”) agree that any suit, action, or proceeding
arising out of or relating to the Notice, the Plan, the Director Program or this
Agreement shall be brought in the United States District Court for the Northern
District of California (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a California state court in the County of Santa
Clara) and that the parties shall submit to the jurisdiction of such court.  The
parties irrevocably waive, to the fullest extent permitted by law, any objection
the party may have to the laying of venue for any such suit, action or
proceeding brought in such court.  THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT
THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING.  If any one or more provisions of this Section 14 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.
 
15.           Notices.  Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery,
upon deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other part.
 
16.           Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon the Grantee and his or her heirs, executors, administrators, successors and
assign.
 
17.           Severability.  Should any provision of the Notice, the Plan, the
Director Program or this Agreement be determined to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.
 
18.           Code Section 409A.  The vesting and settlement of RSUs awarded
pursuant to this Agreement are intended to qualify for the “short-term deferral”
exemption from Section 409A of the Code, and the provisions of this Agreement
will be interpreted, operated, and administered in a manner consistent with
these intentions.  Anything to the contrary in the Plan, the Director Program or
this Agreement requiring the consent of the Grantee notwithstanding, the Company
reserves the right, to the extent the Company deems necessary or advisable in
its sole discretion, to unilaterally amend or modify the Plan and/or this
Agreement to ensure that the RSUs qualify for exemption from or comply with
Section 409A of the Code; provided, however, that the Company makes no
representations that the RSUs will be exempt from or comply with Section 409A of
the Code, and makes no undertaking to preclude Section 409A of the Code from
applying to these RSUs, and the Company will have no liability to a Grantee or
any other party if a payment under this Agreement that is intended to be exempt
from, or compliant with, Section 409A of the Code is not so exempt or compliant
or for any action taken by the Administrator with respect thereto .
 
 
4

--------------------------------------------------------------------------------

 
 
19.           No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Grantee’s participation in the Plan, the Director Program or the
Grantee’s acquisition or sale of the underlying Shares.  The Grantee is hereby
advised to consult with his or her own personal tax, legal and financial
advisors regarding the Grantee’s participation in the Plan or the Director
Program before taking any action related to the Plan or the Director Program.
 
20.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Grantee hereby consents to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
 
21.           Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on the Grantee’s participation in the Plan or the
Director Program, on the RSUs and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with local law or facilitate the administration of the Plan, and to require the
Grantee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.
 
END OF AGREEMENT
 
5

--------------------------------------------------------------------------------